               IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT
                        OF NORTH CAROLINA


MICHAEL CROWELL,                           )
                                           )
            Plaintiff,                     )
                                           )
      v.                                   ) Case No. 1:17-cv-515-WO-JEP
                                           )
STATE OF NORTH CAROLINA, et al             )
                                           )
            Defendants.                    )



                         MOTION TO EXTEND TIME TO
                         FILE AMENDED COMPLAINT


      In its November 16, 2018, order (Dkt 59) the court directed plaintiff to

file his amended complaint within 20 days of the resolution of related state

litigation. On January 11, 2019, plaintiff reported to the court on the status of

the state action and, with consent of defendants and defendant-intervenors,

requested a deadline of February 18, 2019, for filing the amended complaint

(Dkt 60). Because of an unexpected delay in the appointment of election board

members, plaintiff reluctantly now moves that the time for filing the amended

complaint be extended to one week after the State Board of Elections and

governor complete their appointments of members of the county boards of

election.



                                       1



      Case 1:17-cv-00515-WO-JEP Document 61 Filed 02/15/19 Page 1 of 5
      Counsel for defendants State Board and Governor Cooper say their

clients do not object to the extension, while counsel for defendant-intervenors

Berger and Moore say their clients do not take a position on the extension.

      In support of the extension plaintiff further shows as follows:

   (1) As previously reported to the court, the litigation between the governor

      and the General Assembly that was the basis for staying plaintiff’s

      lawsuit has been resolved.

   (2) The new law on appointment of the State Board of Elections and county

      boards took effect January 31, 2019.

   (3) Pursuant to the new statutes the governor has appointed the five

      members of the State Board of Elections; the State Board in turn has

      appointed four members of most but not all county boards of election.

   (4) The State Board has not appointed the four members of each of the

      remaining county boards because of the failure of the Republican Party

      to submit nominations in those counties.

   (5) The fifth member of each county board, who is to serve as chair, is to be

      appointed by the governor, but the governor has not yet made those

      appointments.

   (6) Plaintiff’s complaint includes allegations concerning the make-up of the

      county boards of election. Those factual allegations cannot be revised and

      completed until the appointments to the county boards are concluded.

                                       2



     Case 1:17-cv-00515-WO-JEP Document 61 Filed 02/15/19 Page 2 of 5
(7) By waiting until the appointments are complete to file his amended

  complaint plaintiff will avoid having to file a subsequent amendment.

(8) It is anticipated that the appointments will be completed shortly and

  that the extension of time to file plaintiff’s amended complaint will not

  unnecessarily delay proceedings.

  A draft order granting the extension of time is attached.

  RESPECTFULLY SUBMITTED, this 15th day of February 2019.



                                /s/ Michael Crowell
                                Michael Crowell, Attorney
                                State Bar # 1029
                                1011 Brace Lane
                                Chapel Hill, NC 27561
                                919-812-1073
                                lawyercrowell@gmail.com

                                Attorney representing himself




                                  3



  Case 1:17-cv-00515-WO-JEP Document 61 Filed 02/15/19 Page 3 of 5
                        CERTIFICATE OF SERVICE

      I certify that on February 15, 2019, I electronically filed this Motion to
Extend Time to File Amended Complaint with the Clerk of Court using the
CM/ECF system and have verified that such filing was sent electronically
using the CM/ECF system to the following:

                  James Bernier, Jr.
                  Special Deputy Attorney General
                  N.C. Department of Justice
                  PO Box 629
                  Raleigh, NC 27602
                  jbernier@ncdoj.gov
                  Counsel for defendants State of North Carolina,
                       Bipartisan State Board of Elections and Ethics
                       Enforcement, and chair and members of the
                       Bipartisan State Board of Elections and Ethics
                       Enforcement

                  D. Martin Warf
                  Noah H. Huffstetler, III
                  Nelson Mullins Riley & Scarborough LLP
                  4140 Parklake Avenue, Suite 200
                  Raleigh, NC 27612
                  noah.huffstetler@nelsonmullins.com
                  martin.ward@nelsonmullins.com
                  Counsel for defendant-intervenors Berger and Moore

                  Brian D. Rabinovitz
                  Special Deputy Attorney General
                  Amar Majmundar
                  Special Deputy Attorney General
                  Olga E. Vysotskaya de Brito
                  Special Deputy Attorney General
                  NC Department of Justice
                  PO Box 629
                  Raleigh, NC 27602
                  brabinovitz@ncdoj.gov
                  amajmundar@ncdoj.gov

                                       4



      Case 1:17-cv-00515-WO-JEP Document 61 Filed 02/15/19 Page 4 of 5
           ovysotskaya@ncdoj.gov
           Counsel for defendant Cooper


This 15th day of February 2019.


                             /s/ Michael Crowell
                             Michael Crowell, Attorney
                             NC State Bar No. 1029
                             1011 Brace Lane
                             Chapel Hill, NC 27516
                             919-812-1073
                             lawyercrowell@gmail.com

                             Attorney representing himself




                                  5



Case 1:17-cv-00515-WO-JEP Document 61 Filed 02/15/19 Page 5 of 5
